On Application for Rehearing.
Egan, J.
Suits and matters of litigation must be determined by the condition of things existing when the proceeding is had or petition filed. The court sees no error in the reasons assigned for the decree rendered. Were it otherwise, however, applying the principle just stated to this case, the State Treasurer was enjoined by process and decree of court from paying out any part of the general fund in his hands at the time Newgass applied for the mandamus in this case. Mandamus would not lie to compel the Treasurer to disobey that injunction, and was rightly refused. There is no error in the decree sought to be opened. On this application the rehearing is refused.